254 S.W.3d 910 (2008)
Marsha A. LORTON and Linda S. Hudgens, Appellants,
v.
Richard L. HUDGENS and Edward Vancil, Respondents.
No. ED 89709.
Missouri Court of Appeals, Eastern District, Division Four.
June 10, 2008.
William T. Euwer, Clayton, MO, for Appellants.
Edward V. Crites, Julia A. Bruzina, St. Louis, MO, for Respondents.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Marsha A. Lorton and Linda S. Hudgens (collectively Appellants) appeal from the trial court's grant of Edward Vancil's (Respondent) Motion to Dismiss for Failure to State a Claim Appellants' petition seeking removal of Richard Hudgens as successor trustee from a trust, damages from Hudgens for breach of trust and conversion, and reimbursement of attorney's fees charged to the Trust and paid to Respondent. We affirm.